           Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 1 of 14 PageID #: 62
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________              __________
                                                           Eastern District of Texas
In re DMCA Section 512(h) Subpoena to YouTube, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-mc-14
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                   Custodian of Records for: YouTube, LLC, c/o Copyright Operations
                                                  901 Cherry Avenue, San Bruno, CA 94066
                                                       (Name of person to whom this subpoena is directed)

       ✔ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A


  Place: Planet Depos, 580 California St., 16th Fl.,                                    Date and Time:
         San Francisco, California 94104                                                January 8, 2021, 9:00 a.m.

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      12/16/20
                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Goldstein
Productions, Inc.                                                        , who issues or requests this subpoena, are:

Jeffrey R. Bragalone, 2200 Ross Ave., Suite 4500W, Dallas, TX 75201, jbragalone@bcpc-law.com, 214-785-6670
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
         Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 2 of 14 PageID #: 63
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
          Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 3 of 14 PageID #: 64
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 4 of 14 PageID #: 65




                          EXHIBIT A
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 5 of 14 PageID #: 66




                 DOCUMENTS TO BE PRODUCED UNDER SUBPOENA

        1.     Documents sufficient to show all registration information, account information,
billing information, payment information, or other identifying information associated with the
YouTube accounts operating under the following channel names / usernames, including the
name(s), address(es), telephone number(s), email address(es), and account number(s) associated
with each account, and the Internet Protocol addresses (including time stamps) used to create each
account, access each account, or upload the material available at the following URLs to each
account.

 Channel Name / Username               Associated URL(s)
 Domenica breiner                      https://www.youtube.com/watch?v=2BpWpenV7Wc
                                       https://www.youtube.com/watch?v=q3JomYclXOk
                                       https://www.youtube.com/watch?v=oab3x7-wBF8
                                       https://www.youtube.com/watch?v=17ev3F8A1gs
                                       https://www.youtube.com/watch?v=xwA2XVNkN3A
                                       https://www.youtube.com/watch?v=rOuZFG3GGvA
                                       https://www.youtube.com/watch?v=ORvD232Gv48
                                       https://www.youtube.com/watch?v=2y2lDLhts2Q
                                       https://www.youtube.com/watch?v=EvZVWzmc5F0
                                       https://www.youtube.com/watch?v=0MI8NQPuzGY
 CHEATERS LOVE                         https://www.youtube.com/watch?v=zl-gWTc01iQ
                                       https://www.youtube.com/watch?v=btrDlbWbsJ4
                                       https://www.youtube.com/watch?v=Mvf7TTupGkc
                                       https://www.youtube.com/watch?v=t3pUDa0bFmg
                                       https://www.youtube.com/watch?v=sGX3CRkKXSQ
                                       https://www.youtube.com/watch?v=7f1ElCcRHss
                                       https://www.youtube.com/watch?v=kInifwSdL68
                                       https://www.youtube.com/watch?v=BR-YoWefz08
                                       https://www.youtube.com/watch?v=-dNz2MXwZ6M
                                       https://www.youtube.com/watch?v=lkEDdz8Tibw
                                       https://www.youtube.com/watch?v=e8Z3rnp_uUk
                                       https://www.youtube.com/watch?v=-iD-Rh8pEKs
                                       https://www.youtube.com/watch?v=bqcyQYg7ubU
                                       https://www.youtube.com/watch?v=eDPUa_36Yh8
                                       https://www.youtube.com/watch?v=CeWy26pksJE
                                       https://www.youtube.com/watch?v=dVcDF6Ey8xM
                                       https://www.youtube.com/watch?v=Z3rmJqCmOOg
 THE FUHRER                            https://www.youtube.com/watch?v=NbdPQB1nRQ8
                                       https://www.youtube.com/watch?v=5PjUIkOuc0k
                                       https://www.youtube.com/watch?v=ckPN6_EMYF0
                                       https://www.youtube.com/watch?v=1rvxqP8Iang
                                       https://www.youtube.com/watch?v=NIvZwaHJHV0
                                       https://www.youtube.com/watch?v=yUYirG5C7p8
                                       https://www.youtube.com/watch?v=hVCPEOWuepI


                                                1
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 6 of 14 PageID #: 67




Channel Name / Username       Associated URL(s)
                              https://www.youtube.com/watch?v=r3qOSMExdTY
                              https://www.youtube.com/watch?v=HVg_n5H6JDE
                              https://www.youtube.com/watch?v=kzBC4g9kBck
                              https://www.youtube.com/watch?v=HCIoOf5nL1c
Oma Roy                       https://www.youtube.com/watch?v=15DReg6JWs4
                              https://www.youtube.com/watch?v=Rvq2vMCpKzU
                              https://www.youtube.com/watch?v=oFm7DmTVFwU
                              https://www.youtube.com/watch?v=GMyD2E3k9-U
                              https://www.youtube.com/watch?v=WHdXPZUlXbs
                              https://www.youtube.com/watch?v=rGT4q9qz1qI
                              https://www.youtube.com/watch?v=AFHVfywN6fg
                              https://www.youtube.com/watch?v=2e_zgBOQ_04
                              https://www.youtube.com/watch?v=73OE_Fgs2Gw
                              https://www.youtube.com/watch?v=q6lCt21a0v4
                              https://www.youtube.com/watch?v=HBoKc1abyuA
                              https://www.youtube.com/watch?v=iKF_7zxBSuo
                              https://www.youtube.com/watch?v=9AygSKiaCZ8
Free Tv Shows And Movies      https://www.youtube.com/watch?v=fVzEiYTyKZY
                              https://www.youtube.com/watch?v=Sm8D_sfR8f8
                              https://www.youtube.com/watch?v=UOy2J0Zgym8
                              https://www.youtube.com/watch?v=gzNgO5ctcxk
                              https://www.youtube.com/watch?v=g4T3MHaJRk0
                              https://www.youtube.com/watch?v=DsqvEcOKPAY
                              https://www.youtube.com/watch?v=XZycTInP9Cc
                              https://www.youtube.com/watch?v=3eYTXjSvTq0
                              https://www.youtube.com/watch?v=7RLH5cWvS30
                              https://www.youtube.com/watch?v=sfigWIXHZR4
                              https://www.youtube.com/watch?v=zY1wnpsOWnc
                              https://www.youtube.com/watch?v=je9486D3hlg
                              https://www.youtube.com/watch?v=MSUC15ULuM8
                              https://www.youtube.com/watch?v=LQ8HOY-Lxk0
Arnoldo Brook                 https://www.youtube.com/watch?v=FyjhHGkD6wo
                              https://www.youtube.com/watch?v=BbQ4CJuv-P8
                              https://www.youtube.com/watch?v=tSK14aVL3kY
                              https://www.youtube.com/watch?v=MO0bzbgoAh8
                              https://www.youtube.com/watch?v=g4228M5qAUk
                              https://www.youtube.com/watch?v=KkgL50KWZQg
                              https://www.youtube.com/watch?v=K-3M5AcRFlY
                              https://www.youtube.com/watch?v=b1AeubYbLpE
                              https://www.youtube.com/watch?v=ciAoU_QaVYY
                              https://www.youtube.com/watch?v=RUbpw5Je70g
                              https://www.youtube.com/watch?v=PMN6cjb9o3w
                              https://www.youtube.com/watch?v=yB-S0xr_zQ8
                              https://www.youtube.com/watch?v=wPK8bmGotq0


                                     2
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 7 of 14 PageID #: 68




Channel Name / Username       Associated URL(s)
                              https://www.youtube.com/watch?v=Rk92BLEhXFk
                              https://www.youtube.com/watch?v=FyOPGU4TNio
                              https://www.youtube.com/watch?v=9TK_2AUFAo8
                              https://www.youtube.com/watch?v=ZelyJilmy30
                              https://www.youtube.com/watch?v=KUcwIv1_Td4
                              https://www.youtube.com/watch?v=UO9eaHdQj24
                              https://www.youtube.com/watch?v=izFRZgps864
                              https://www.youtube.com/watch?v=2rFIOnqIkcQ
                              https://www.youtube.com/watch?v=8hG6Gy8FHAg
                              https://www.youtube.com/watch?v=M1vuG4H6vq8
                              https://www.youtube.com/watch?v=odp2FJDREbE
                              https://www.youtube.com/watch?v=VTlBEpnfetk
                              https://www.youtube.com/watch?v=KpdTZZoq4Yo
                              https://www.youtube.com/watch?v=GyCsSNEMFFY
                              https://www.youtube.com/watch?v=qAx7fmGNp9s
Maurice Gonzalo               https://www.youtube.com/watch?v=NsJIkTJ7pkg
                              https://www.youtube.com/watch?v=9EKj_AiTMcA
                              https://www.youtube.com/watch?v=CpoEwqQ7Fis
                              https://www.youtube.com/watch?v=LCI6FWKY_cM
                              https://www.youtube.com/watch?v=ITb_-yWmocw
                              https://www.youtube.com/watch?v=cLQwbS6g3uY
                              https://www.youtube.com/watch?v=NDFqkd86T5I
                              https://www.youtube.com/watch?v=tZJr-cMThV4
                              https://www.youtube.com/watch?v=fRV7yBbbKrU
                              https://www.youtube.com/watch?v=Q06EjSifPks
                              https://www.youtube.com/watch?v=TzUZk3392V8
                              https://www.youtube.com/watch?v=4VAuBi-7yFs
                              https://www.youtube.com/watch?v=wDeWzEIc_nQ
                              https://www.youtube.com/watch?v=pScAlLbnHUc
                              https://www.youtube.com/watch?v=xC-QGnQfOSY
                              https://www.youtube.com/watch?v=WBLaI7LdoSg
                              https://www.youtube.com/watch?v=Ygy_ZN3yF1o
                              https://www.youtube.com/watch?v=-LNEZ2YwBpY
                              https://www.youtube.com/watch?v=1JNvjr-SAnQ
                              https://www.youtube.com/watch?v=3lftY0XjHeQ
                              https://www.youtube.com/watch?v=QfoghsJ_CTA
                              https://www.youtube.com/watch?v=SEHTaT8zmZ8
                              https://www.youtube.com/watch?v=uq6n4fXimxk
                              https://www.youtube.com/watch?v=9HAg1BAickQ
                              https://www.youtube.com/watch?v=VTfYv5l6Of0
                              https://www.youtube.com/watch?v=l5nMv83gLF8
                              https://www.youtube.com/watch?v=c2cranxKYeM
Kennethhia Vines              https://www.youtube.com/watch?v=C40zbTLwI2Y
Robert Gordon                 https://www.youtube.com/watch?v=gscKPaSzMaU


                                     3
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 8 of 14 PageID #: 69




Channel Name / Username       Associated URL(s)
Tsukasa Kadoya                https://www.youtube.com/watch?v=EXQcsGKqrII
                              https://www.youtube.com/watch?v=tOY_5ZuOMb0
                              https://www.youtube.com/watch?v=fCby__DdngY
                              https://www.youtube.com/watch?v=HL8dFUShoss
                              https://www.youtube.com/watch?v=xvJebMAr5K0
                              https://www.youtube.com/watch?v=qbroSXWqPow
                              https://www.youtube.com/watch?v=4kQ1zwgTPBw
                              https://www.youtube.com/watch?v=jmp_nEAoxfg
                              https://www.youtube.com/watch?v=oOVlNZYYjMM
                              https://www.youtube.com/watch?v=k0NmmxooU-A
                              https://www.youtube.com/watch?v=g-HN7QVSA18
                              https://www.youtube.com/watch?v=agO0qBwctD4
                              https://www.youtube.com/watch?v=a-nvisCSl0s
                              https://www.youtube.com/watch?v=dzGBQ4-Qbro
                              https://www.youtube.com/watch?v=iH1oybidjTw
                              https://www.youtube.com/watch?v=2OUbffmPBRY
                              https://www.youtube.com/watch?v=6UzgygoieKU
                              https://www.youtube.com/watch?v=k3t7pzjZWwY
                              https://www.youtube.com/watch?v=TnHvPJrdgy0
                              https://www.youtube.com/watch?v=WKE8M4i0Nss
                              https://www.youtube.com/watch?v=6ncgIA-V-so
                              https://www.youtube.com/watch?v=3P4TYjCj18Y
                              https://www.youtube.com/watch?v=pmcPGcWTSJw
                              https://www.youtube.com/watch?v=clcthBh9BB8
                              https://www.youtube.com/watch?v=V8RfelYhj4M
                              https://www.youtube.com/watch?v=z-fajsSs4kA
                              https://www.youtube.com/watch?v=1CPG6VSx_og
                              https://www.youtube.com/watch?v=nSzkBeK4N7A
                              https://www.youtube.com/watch?v=Z0KyQPwR3TM
                              https://www.youtube.com/watch?v=w7_9IdyZA2Y
                              https://www.youtube.com/watch?v=TJNoAl7oilg
                              https://www.youtube.com/watch?v=9NikuvI4v30
                              https://www.youtube.com/watch?v=Eh1D9jjkngE
                              https://www.youtube.com/watch?v=cH1N-K0K9ZQ
                              https://www.youtube.com/watch?v=aIzqvQqwVhI
                              https://www.youtube.com/watch?v=vS2BqxUHTiY
                              https://www.youtube.com/watch?v=0eJgmipRBKY
                              https://www.youtube.com/watch?v=FwUlE3pV3gE
                              https://www.youtube.com/watch?v=R6trWRdhPxQ
                              https://www.youtube.com/watch?v=BndAvSSi_cI
                              https://www.youtube.com/watch?v=ZOKGCc2egzw
                              https://www.youtube.com/watch?v=gxnT_FgkF9M
                              https://www.youtube.com/watch?v=9YsvK7NCyPg
                              https://www.youtube.com/watch?v=wCKBXiHuBN0


                                     4
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 9 of 14 PageID #: 70




Channel Name / Username           Associated URL(s)
                                  https://www.youtube.com/watch?v=nX-n6EIJvBk
                                  https://www.youtube.com/watch?v=MYl0W3zXd9o
                                  https://www.youtube.com/watch?v=dk289ZE1r0Q
                                  https://www.youtube.com/watch?v=uMrCAAr9fDY
                                  https://www.youtube.com/watch?v=2NTShOJVxck
                                  https://www.youtube.com/watch?v=ZqUoZcxU-NQ
                                  https://www.youtube.com/watch?v=stpx5d7HKF0
                                  https://www.youtube.com/watch?v=WVl3D7__EtU
                                  https://www.youtube.com/watch?v=65-BPGGzcTc
                                  https://www.youtube.com/watch?v=ROn0nbmHxus
                                  https://www.youtube.com/watch?v=Zay-WhMKk4s
                                  https://www.youtube.com/watch?v=9BPOuOZgCjI
                                  https://www.youtube.com/watch?v=y0Qc1SbHFwQ
Bernard Gilmore / sjg12191        https://www.youtube.com/watch?v=GUMrz8d6Z0U
                                  https://www.youtube.com/watch?v=mWvHbn12TcA
                                  https://www.youtube.com/watch?v=cRrc0PUWQJs
                                  https://www.youtube.com/watch?v=HTKO5-htHEU
                                  https://www.youtube.com/watch?v=8XL4X59AICc
Thebetz01 / Thebetzt01            https://www.youtube.com/watch?v=gPQXAsa1zBY
Octavio Jiménez / OktavioJiménez1 https://www.youtube.com/watch?v=P4_McHu94UQ
                                  https://www.youtube.com/watch?v=GxINF5G0arg
                                  https://www.youtube.com/watch?v=As2iAkYHEBU
                                  https://www.youtube.com/watch?v=hpZH_v6r0_g
                                  https://www.youtube.com/watch?v=_Yy66EHd1rA
                                  https://www.youtube.com/watch?v=DnUPQp21q-g
                                  https://www.youtube.com/watch?v=jSIAlzcaOkc
                                  https://www.youtube.com/watch?v=dJBg2HomL_c
                                  https://www.youtube.com/watch?v=vIkxVTyExjo
                                  https://www.youtube.com/watch?v=ISz-KCW3FpQ
                                  https://www.youtube.com/watch?v=LWvEyRGdkw4
                                  https://www.youtube.com/watch?v=9Jqh3tovt0g
Forest Brooks                     https://www.youtube.com/watch?v=dkCbmd9ZhGg
                                  https://www.youtube.com/watch?v=m2UCsRzgUF8
                                  https://www.youtube.com/watch?v=GsTeA3kiTug
                                  https://www.youtube.com/watch?v=VGCDskEr5nM
Dr_Olu Adegbola / oluadegbola     https://www.youtube.com/watch?v=f_UeKXVUrVo
                                  https://www.youtube.com/watch?v=3kWUKHccx6Y
                                  https://www.youtube.com/watch?v=aH2ORc01RrI
                                  https://www.youtube.com/watch?v=nc8xmHS_6lA
                                  https://www.youtube.com/watch?v=xhQnzj8T8zM
                                  https://www.youtube.com/watch?v=BjQQca86Tao
                                  https://www.youtube.com/watch?v=wOI0cejvgZQ
                                  https://www.youtube.com/watch?v=u13IscqjK90
                                  https://www.youtube.com/watch?v=gCqENgReVN8


                                       5
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 10 of 14 PageID #: 71




 Channel Name / Username       Associated URL(s)
                               https://www.youtube.com/watch?v=PYLs2te20is
                               https://www.youtube.com/watch?v=MUJyvgu1gYQ
                               https://www.youtube.com/watch?v=V6fDzVLE3Js
                               https://www.youtube.com/watch?v=-Kh4-WDmUTU
                               https://www.youtube.com/watch?v=pYG3Zh8ex7s
                               https://www.youtube.com/watch?v=zQlCu1J6Fp8
                               https://www.youtube.com/watch?v=25B1mRgd5-I
                               https://www.youtube.com/watch?v=pF6Ad4ALadc
                               https://www.youtube.com/watch?v=fYOO0jqs6bo
                               https://www.youtube.com/watch?v=4r7zXHQMvqQ
                               https://www.youtube.com/watch?v=McPLHbOWWzk
                               https://www.youtube.com/watch?v=qz59qPwBN-A
                               https://www.youtube.com/watch?v=_hMELjJnSLY
                               https://www.youtube.com/watch?v=_pGv0I5OBq8
                               https://www.youtube.com/watch?v=TEJ36RUDACg
                               https://www.youtube.com/watch?v=itk-SY2riJw
                               https://www.youtube.com/watch?v=YuqfAuVHYAo
                               https://www.youtube.com/watch?v=W-4iNA8xQlo
                               https://www.youtube.com/watch?v=JMo7XMsmZR4
                               https://www.youtube.com/watch?v=XFTqWRfKEJg
                               https://www.youtube.com/watch?v=q8RW-lwJ73k
                               https://www.youtube.com/watch?v=gDTHB9daw24
                               https://www.youtube.com/watch?v=dO2kvG4wOCE
                               https://www.youtube.com/watch?v=agfGBaQSSoQ
                               https://www.youtube.com/watch?v=eRCdyFf13AM
                               https://www.youtube.com/watch?v=nAvK6Fm1wkI
                               https://www.youtube.com/watch?v=ZperEVcb5Ww
                               https://www.youtube.com/watch?v=P5JRyxRtiBU
                               https://www.youtube.com/watch?v=2415TWYUatg
                               https://www.youtube.com/watch?v=He1sAOejyU8
                               https://www.youtube.com/watch?v=SqYNz8yDnJo
                               https://www.youtube.com/watch?v=jcPnL3tJDzI
                               https://www.youtube.com/watch?v=mg65xi8B-Uo
                               https://www.youtube.com/watch?v=vd3SXrWQnls
                               https://www.youtube.com/watch?v=NZlGxhq4IBE
                               https://www.youtube.com/watch?v=Uq9ngHKmFfw
 Floppy Jimmie                 https://www.youtube.com/watch?v=JDjkPdxwuKE
                               https://www.youtube.com/watch?v=maNkdieXw5U
                               https://www.youtube.com/watch?v=IZHnOCOIiiI
                               https://www.youtube.com/watch?v=PSYUMuGfwxM
                               https://www.youtube.com/watch?v=MUPY6pbhCP4
 Usmisalla Vuraya              https://www.youtube.com/watch?v=abqwS7OnQZg
                               https://www.youtube.com/watch?v=aq17iV_pknA
                               https://www.youtube.com/watch?v=Jh-nZKkji1E


                                      6
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 11 of 14 PageID #: 72




 Channel Name / Username       Associated URL(s)
                               https://www.youtube.com/watch?v=dtrit3aZk98
                               https://www.youtube.com/watch?v=ISG24zJ-ibo
                               https://www.youtube.com/watch?v=Ex12y8QGxyc
                               https://www.youtube.com/watch?v=iXK5wwA0yWk
                               https://www.youtube.com/watch?v=Gahd30luMVI
                               https://www.youtube.com/watch?v=K6Ny36aaNlg
                               https://www.youtube.com/watch?v=Qw3Il1n2o54
                               https://www.youtube.com/watch?v=Wa2hS4M0nFY
                               https://www.youtube.com/watch?v=eB97xtkx0h4
 Alfred Johnson                https://www.youtube.com/watch?v=_wOy7hkTPFo
                               https://www.youtube.com/watch?v=DOgiXtBjUEA
                               https://www.youtube.com/watch?v=csvAXM2mdKQ
                               https://www.youtube.com/watch?v=cFVgWSRSi8Q
                               https://www.youtube.com/watch?v=bozZdhX3rGk
                               https://www.youtube.com/watch?v=CVXUype21ng
                               https://www.youtube.com/watch?v=Yg1JrPtD60g
                               https://www.youtube.com/watch?v=XD7aw9acgeY
                               https://www.youtube.com/watch?v=daFKbsahTRY
                               https://www.youtube.com/watch?v=nU6imRfacfk
                               https://www.youtube.com/watch?v=3PYfnBtjaQI
                               https://www.youtube.com/watch?v=azmZwYRuM1Y
                               https://www.youtube.com/watch?v=o_wwrWmYLbc
                               https://www.youtube.com/watch?v=ZktuBVqrTLA
                               https://www.youtube.com/watch?v=GU4_xunVVtg
                               https://www.youtube.com/watch?v=ny5QCqTYLIM
                               https://www.youtube.com/watch?v=oFaQcjVNqTc
                               https://www.youtube.com/watch?v=8N7KC1J6FDc
                               https://www.youtube.com/watch?v=yAZVCacFRj8
                               https://www.youtube.com/watch?v=v1yyo_Me-Bc
                               https://www.youtube.com/watch?v=Bwx2GKw86AU
                               https://www.youtube.com/watch?v=ZWsGlG_Px1k
                               https://www.youtube.com/watch?v=rumgntsG_vE
                               https://www.youtube.com/watch?v=tKy9rL2hT0o
                               https://www.youtube.com/watch?v=40Rs5vMTbNk
                               https://www.youtube.com/watch?v=WKYV-9GZsWw
                               https://www.youtube.com/watch?v=9hcxg_xQDXE
                               https://www.youtube.com/watch?v=AxytGGMsyxE
                               https://www.youtube.com/watch?v=aLwAdj4fvbc
 Kizzie tisdale                https://www.youtube.com/watch?v=AGD8bxNATBc
                               https://www.youtube.com/watch?v=x1zLLMrODK0
                               https://www.youtube.com/watch?v=FZiUqqUOrGg
                               https://www.youtube.com/watch?v=8kqB75Hv6Lc
                               https://www.youtube.com/watch?v=6_ftoPaJMVM
                               https://www.youtube.com/watch?v=H4SYY9gVghY


                                      7
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 12 of 14 PageID #: 73




 Channel Name / Username       Associated URL(s)
                               https://www.youtube.com/watch?v=xrXE97o9qho
                               https://www.youtube.com/watch?v=DhUTGjVDDY8
                               https://www.youtube.com/watch?v=bBI1Rkwrz2Y
                               https://www.youtube.com/watch?v=6mM5ZW7B8OI
                               https://www.youtube.com/watch?v=OKnAwCS7vL8
                               https://www.youtube.com/watch?v=m0wgvvly4FM
                               https://www.youtube.com/watch?v=LmqrTnm8bBw
 Remzi Bahan                   https://www.youtube.com/watch?v=kyW-djOf_Xs
                               https://www.youtube.com/watch?v=h_miysUVQKc
                               https://www.youtube.com/watch?v=2U6ul3DJ0K8
                               https://www.youtube.com/watch?v=jGV01li13kk
                               https://www.youtube.com/watch?v=jgAiTKiLkmo
                               https://www.youtube.com/watch?v=CCVDbb8js4I
 nmarciano420                  https://www.youtube.com/watch?v=Hs0hND-4GRU
 John Flecher                  https://www.youtube.com/watch?v=L7w2lzV9no4
                               https://www.youtube.com/watch?v=wkuDrCJqn0k
 MzMeka Baby                   https://www.youtube.com/watch?v=OQdfVNokuuw
 Kyong Friedrichs              https://www.youtube.com/watch?v=ZpjtY6zStnI
                               https://www.youtube.com/watch?v=emJQAlTmUxk
                               https://www.youtube.com/watch?v=y5JqsWUJ8gs
                               https://www.youtube.com/watch?v=adXY8z7KywQ
                               https://www.youtube.com/watch?v=YpDHsr86PoQ
                               https://www.youtube.com/watch?v=3g_UyXNRmT0
                               https://www.youtube.com/watch?v=Y7IBJti5jxI
 Todd Sinclair                 https://www.youtube.com/watch?v=AeRJS922jWU
                               https://www.youtube.com/watch?v=uOvtu1O6IEc
                               https://www.youtube.com/watch?v=WwWgqWI7QN0
                               https://www.youtube.com/watch?v=nVXMfhHeVZQ
                               https://www.youtube.com/watch?v=NOBTGCy_QMo
                               https://www.youtube.com/watch?v=1mXQLZIsFJE
                               https://www.youtube.com/watch?v=-9zNmn6vt_Q
                               https://www.youtube.com/watch?v=JscNrbZl1CQ
                               https://www.youtube.com/watch?v=Hcu0KGyQJXk
                               https://www.youtube.com/watch?v=FbiOBcgG8uc
                               https://www.youtube.com/watch?v=wljqlXI3528
                               https://www.youtube.com/watch?v=7TwDuHG7h28
                               https://www.youtube.com/watch?v=b4Ahm6zl9_A
                               https://www.youtube.com/watch?v=bR_4hBUirdY
                               https://www.youtube.com/watch?v=96E3JDNwJMs
 Adrienne Brown / Vzesgref     https://www.youtube.com/watch?v=_wuExIBJwiM
                               https://www.youtube.com/watch?v=bw_jnhlqvtU
                               https://www.youtube.com/watch?v=ARHf0_v_Em0
 Cleveland Valentin            https://www.youtube.com/watch?v=HnfgYgjPa_I


                                      8
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 13 of 14 PageID #: 74




 Channel Name / Username             Associated URL(s)
                                     https://www.youtube.com/watch?v=PWwfsgJWrKQ
                                     https://www.youtube.com/watch?v=7GRd-ynI2Kg
                                     https://www.youtube.com/watch?v=JHVTyCltMlo
                                     https://www.youtube.com/watch?v=6ZLC9Q4MiIs
                                     https://www.youtube.com/watch?v=49COuDRYzAc
                                     https://www.youtube.com/watch?v=n3pztR069o0
                                     https://www.youtube.com/watch?v=FC07GyxFtQg
                                     https://www.youtube.com/watch?v=VqIBr3psG2E
                                     https://www.youtube.com/watch?v=n7rMYWF2xyg
                                     https://www.youtube.com/watch?v=T--ruLDWuRU
                                     https://www.youtube.com/watch?v=123P89ZAAWo
                                     https://www.youtube.com/watch?v=ZpGSIk8PgSU
                                     https://www.youtube.com/watch?v=6vD0mBQ_nTs
                                     https://www.youtube.com/watch?v=x2QfMZg4aHs
                                     https://www.youtube.com/watch?v=uvpVgBTgFnY
                                     https://www.youtube.com/watch?v=WjeU7arbaAc
                                     https://www.youtube.com/watch?v=Fbc0P76UP88
                                     https://www.youtube.com/watch?v=B-Qu7JlSaNA
                                     https://www.youtube.com/watch?v=c-S2OfnjFGI
                                     https://www.youtube.com/watch?v=x75uq3b6qbY
                                     https://www.youtube.com/watch?v=ozvAyvkspog
                                     https://www.youtube.com/watch?v=E5rQXS3bfso
                                     https://www.youtube.com/watch?v=Za__PSibFhw
 Really TV Channel / reallychannel   https://www.youtube.com/watch?v=BIA_l0dpoDQ
                                     https://www.youtube.com/watch?v=0H3K-sTKvuQ
                                     https://www.youtube.com/watch?v=HQMKZyeRvs4
                                     https://www.youtube.com/watch?v=K02Oa3vgInA
                                     https://www.youtube.com/watch?v=zuqapuWBGZ8
                                     https://www.youtube.com/watch?v=2d8AukAL8As
                                     https://www.youtube.com/watch?v=mdGxDtW30DU
                                     https://www.youtube.com/watch?v=iyFTo28KQMA
                                     https://www.youtube.com/watch?v=lQtxawRrGmc
                                     https://www.youtube.com/watch?v=GymeSQ_oXag
                                     https://www.youtube.com/watch?v=d6jRFzFrO2g
                                     https://www.youtube.com/watch?v=bGRzJOI1oUg
                                     https://www.youtube.com/watch?v=4M7bP3cfRz0
                                     https://www.youtube.com/watch?v=MY6udSAVlW8
                                     https://www.youtube.com/watch?v=OEZAjD5wBxU
                                     https://www.youtube.com/watch?v=DuZVseKNFmY
                                     https://www.youtube.com/watch?v=YjfR8qRQlJE
                                     https://www.youtube.com/watch?v=qC0UoFjeFZg
                                     https://www.youtube.com/watch?v=s0hyvlg_Dy4
                                     https://www.youtube.com/watch?v=-bD2ZdQ9BNM
                                     https://www.youtube.com/watch?v=dZ344ZSfYZI


                                           9
Case 2:20-mc-00014-JRG Document 6-1 Filed 12/16/20 Page 14 of 14 PageID #: 75




 Channel Name / Username       Associated URL(s)
                               https://www.youtube.com/watch?v=WVbXJZamD8s
                               https://www.youtube.com/watch?v=yma0tN-trvs
                               https://www.youtube.com/watch?v=40ArzGjmPqA
                               https://www.youtube.com/watch?v=g93PkJIbpjc
                               https://www.youtube.com/watch?v=oZqWrEabB9o
                               https://www.youtube.com/watch?v=DDRAEGcBlX8
                               https://www.youtube.com/watch?v=bGRzJOI1oUg
                               https://www.youtube.com/watch?v=xFAf6Ie2BU4
 LetsTakeItBack                https://www.youtube.com/watch?v=TYJOrlRAN1k




                                     10
